DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2018/0323397) [rejections based on a 102(a)(2) filing date of Oct. 30, 2015]. 

Regarding Claims 1, 3-7, AHN teaches a material represented by Formula 5 (page 3):

    PNG
    media_image1.png
    424
    408
    media_image1.png
    Greyscale

The various substituent groups are independently viewed as functionally equivalent which upon selection gives rise to obvious variants of generic Formula 4. One such variant reading on applicant Formula 1-3 and C-7 shows X1 = O; Y1 = -N= (paragraph 29); a = 1 R1 = phenyl (paragraph 27); R2-R6 = H (paragraph 28); L1 = single bond (paragraph 32); W = CR11R12 (paragraph 39), R11 and R12 = methyl (paragraph 43); Z = single bond (paragraph 36).
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 4 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected result (per claims 1, 4, 7).
X1 = O; Y1 = -N= (per claim 3)
L1 = single bond (per claim 5)
R11 and R12 = methyl (per claim 6)
	
Regarding Claim 2, AHN teaches the limitations of independent claim 1 which encompasses unsubstituted and substituted substituent groups. The specific permutation of generic Formula 4 reading on applicants’ Formula 1 show no substituted substituent groups. The limitations of dependent claim 2 are viewed as a recitation of the partial (substituted substituent groups) limitations of independent claim 1; however, the missing limitation (unsubstituted substituent groups) is nonetheless applicable. Therefore, as the basis for dependent claim 2 is encompassed in rejected independent claim 1, the limitations of claim 2 are thus meet by the treatment of independent claim 1 (per claim 2).

Regarding Claims 8-10, AHN teaches an organic electroluminescent device comprising a first electrode, a second electrode facing the first electrode, a light-emitting layer between the first electrode and the second electrode, and an electron transport zone between the light-emitting layer and the second electrode, wherein the electron transport zone may comprise the compound represented by AHN’s formula 1. The electron transport zone and/or the electron buffering layer comprises the compound represented by generic Formula 4 (as discussed above) (paragraph 45) (per claims 8-10).


Response to Amendment
	Applicant argues:
Ahn et al. was filed in Korea on October 30, 2015 (first priority date), and then
entered into the U.S. via PCT route (WO2017/073942A) which was internationally
published on May 4, 2017. However, the present application was filed on February
16, 2017 — before Ahn et al.’s publication date. Applicants therefore submit that Ahn
et al. do not qualify as prior art under 35 USC §103, and respectfully request that this
rejection be withdrawn.
	The office notes applicants’ arguments are based on a publication date while a 35 U.S.C. 103 rejection can be based on 35 U.S.C. 102(a)(1) or (a)(2) or pre-AIA  35 U.S.C. 102(a), 102(b), 102(e). The currently rejections are based on a 102(a)(2) prior filing date. A 102(a)(2) date includes a U.S. Patent, U.S. Patent application and a PCT Application with a prior filing date. The basis of the rejections set forth by the office are not based on a publication date but a prior filing date of Oct, 30, 2015. 
	Therefore, applicants’ arguments were not persuasive and the rejections are maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786